Citation Nr: 0426484	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to a compensable rating for a left knee 
disorder prior to May 17, 2003; a rating in excess of 10 
percent from May 17, 2003 to June 17, 2003; a rating in 
excess of 20 percent from June 17, 2003 to November 10, 2003 
and a rating in excess of 30 percent thereafter.  

2.	Entitlement to a compensable rating for the residuals of a 
left shoulder strain.  

3.	Entitlement to a compensable rating for plantar fasciitis.  

4.	Entitlement to a compensable rating for status post 
reconstruction of the left anterior maxillary alveolus, with 
autogenous bone graft.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years until his 
retirement in November 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in October 2000.  

The case was remanded by the Board in March 2001 and in July 
2003.  Among the issues before the Board on those occasions 
were entitlement to service connection for a right shoulder 
disorder, a right knee disorder and a skin disorder.  Service 
connection for these disabilities was granted by the RO in a 
January 2004 rating decision.  The veteran did not disagree 
with the evaluations assigned, but in May 2004 the veteran's 
representative appeared to disagree with the assignment of 
the 30 percent evaluation given for the veteran's right knee 
disability.  This issue has not been addressed by the RO, but 
is before the Board for appellate consideration.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  This matter is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Additionally, the matter of an increased rating for plantar 
fasciitis will be addressed in the REMAND portion of the 
decision below and is remanded to the RO via the AMC.  


FINDINGS OF FACT

1.	Prior to May 17, 2003, the veteran's left knee disorder 
was manifested by pain, X-ray evidence of a patellar 
abnormality and flexion limited to 110 degrees, which is 
productive of slight impairment of the knee.  

2.	As of May 17, 2003, the veteran's left knee disorder was 
manifested by X-ray evidence of arthritis with limitation of 
flexion to only 30 degrees and additional slight impairment 
of the knee joint.  

3.	The veteran's left shoulder disorder is manifested by pain 
and noncompensable limitation of motion that is analogous to 
disability caused by degenerative arthritis.  

4.	The veteran is shown to be missing teeth numbered 10, 11, 
and 12 due to status post reconstruction of the left anterior 
maxillary alveolus, with autogenous bone graft, without 
displacement; the teeth are replaceable by suitable 
prosthesis.   


CONCLUSIONS OF LAW

1.	The criteria for a rating of 10 percent for a left knee 
disorder were met prior to May 17, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

2.	The criteria for a rating of 30 percent for a left knee 
disorder were met on May 17, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260 
(2003).  

3.	The criteria for a 20 percent rating for a left shoulder 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.59, 4.71a, Diagnostic Code 5203 (2003).  

4.	The criteria for a compensable rating for status post 
reconstruction of the left anterior maxillary alveolus, with 
autogenous bone graft, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9913, 9916 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  It 
is noted that the initial rating decision appealed by the 
veteran was in 1999, prior to the enactment of this law.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.   In addition, 
pursuant to the March 2001 remand by the Board, the veteran 
was furnished a letter in June 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide and asked 
the appellant for information regarding any evidence that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  The veteran was furnished a second 
letter in October 2003 after which the veteran responded, in 
a report of contact later that month, that there was no 
further treatment evidence to submit.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  


Left Knee

Service connection for left patella tendonitis was 
established based upon the veteran's service medical records 
by rating decision dated in May 1998.  A noncompensable 
evaluation was assigned at that time without benefit of VA 
compensation examination.  Following an examination, the 
evaluation for the veteran's left knee disorder was continued 
as noncompensable.  The rating was increased to 10 percent 
disabling, effective May 17, 2000; to 20 percent disabling 
effective June 17, 2003; and to 30 percent disabling, 
effective November 10, 2003.  The propriety of each increase 
will be addressed by the Board.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

An examination was conducted by VA in August 1998.  At that 
time, the veteran complained of weakness, stiffness, 
swelling, instability, giving away, locking, fatigability and 
lack of endurance.  He took Advil occasionally.  Symptoms 
were precipitated by standing too long and alleviated by 
resting.  His functional impairment was described as 10 
percent during a flare-up.  He used an elastic brace on his 
knee at times, but did not use a crutch, cane or corrective 
shoes.  On examination, flexion of the left knee was to 100 
degrees and extension was to 0 degrees.  Motion stopped when 
pain began.  There was no objective evidence of painful 
motion or edema.  X-ray studies of the knee showed "stiff 
formation" on both patella, the left greater than the right, 
but were otherwise normal.  The diagnosis was alleged 
degenerative joint disease of the knees.  

VA outpatient treatment records, dated in August 1999, show 
that the veteran was seen with a long history of knee pain, 
which physical therapy had helped.  He had also used heat on 
the knee in the past, which had helped.  He had trouble 
bending the knee and because of the pain, he tried to keep 
his knee fully extended.  He wore a brace.  Examination 
showed range motion of the left knee to be from 0 to 115 
degrees and he tended to guard from letting the knee bend.  
Strength of the left knee was 5/5, with pain and resistance.  
There was slight hyperextension of the knees, bilaterally, 
and tenderness over the patellar tendon and just distal to 
the patella.  There was moderate pain with patellar 
compression along with crepitus, but no instability was 
noted.  An MRI study was within normal limits.  The 
assessment was left knee pain.  

The veteran testified at a hearing before the undersigned 
member of the Board in October 2000.  At that time, the 
veteran stated that he had instability of his left knee and 
that it frequently gave way.  He said that he wore a knee 
brace that he had received from VA and that he took 
medication for painful motion of the knee.  While he also 
experienced fatigue and weakness of the knee, this occurred 
intermittently and was unpredictable.  

An examination was conducted by VA on May 17, 2003.  At that 
time, it was noted that he had pain in the left knee that had 
been worsening over the years.  He stated that he could run 
only one mile, whereas he used to be able to run 4 to 5 miles 
at a stretch.  He wore a knee brace.  He had difficulty 
bending the left knee.  Examination of the knee was described 
as being "really abnormal."  Range of motion was from 0 
degrees extension to 30 degrees flexion.  No swelling was 
noted, but extension was painful.  Crepitus was noted in both 
knees.  X-ray studies of the left knee showed minimal 
osteophytic changes in the joint space, narrowing in the 
medial and patellofemoral spaces, bilaterally.  Both patella 
were quite superiorly located on the lateral view, suggesting 
tracking abnormalities.  The pertinent impression was 
osteoarthrosis of the left knee.  

An examination was conducted by VA in November 2003.  At that 
time, he complained of pain, weakness, stiffness, swelling, 
heat, redness, instability, giving away, locking, 
fatigability and lack of endurance.  He took Motrin, Aleve, 
and Excedrin.  He had flare-ups with prolonged use.  On 
examination, there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  He 
did have a brace on the left knee.  He walked with a slight 
limp, but used no cane or other appliance. Extension was to 
"minus 29 degrees" and flexion of the left knee was to 70 
degrees.  Normal range of motion was from 0 degrees extension 
to 140 degrees flexion.  The diagnosis was degenerative joint 
disease of both knees, with loss of function due to pain.  
The examiner rendered an opinion that there was functional 
loss due to pain, and minimal instability or recurrent 
subluxation.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; for 
moderate impairment of the knee, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires that 
extension be limited to 20 degrees.  A 40 percent rating 
requires that extension be limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

When first evaluated in August 1998, the veteran's left knee 
disorder was manifested by pain, and limitation of flexion 
that would be considered to be noncompensable under the 
criteria set forth above.  In addition, X-ray studies showed 
an abnormality of the patella.  While degenerative joint 
disease was not actually diagnosed, the Board believes that 
slight impairment was demonstrated at that time.  Therefore, 
the 10 percent evaluation, that was not assigned by the RO 
until the X-ray study in May 2003 showed actual arthritis is 
considered to have been warranted since the effective date of 
the veteran's claim, which was the date following the 
veteran's release from active duty in December 1997.  

On May 17, 2003, flexion was shown to be limited to only 30 
degrees, which, alone warrants a 20 percent rating.  (While 
the RO indicated that this examination was on June 17, 2003, 
the record shows that, the examination actually took place a 
month earlier.)  It is evident from the record that there is 
impairment of the knee caused by both arthritic involvement 
and the recurrent dislocation of the patella.  This other 
impairment, though slight, warrants a separate 10 percent 
rating.  Therefore, the record shows that the veteran's 30 
percent rating should be assigned as of May 17, 2003.  There 
is no indication of record that a rating in excess of the 30 
percent evaluation is warranted; however, as neither 
limitation of flexion or extension that would warrant a 
higher evaluation, nor moderate other impairment of the knee, 
has been demonstrated.  

In review, it is found that the veteran's left knee disorder 
warranted a 10 percent evaluation until May 17, 2003 when a 
30 percent rating is warranted.  The appeal is granted to 
this extent.  

Left Shoulder

Service connection for a left shoulder disorder was granted 
by the RO by rating decision in May 1998.  The current 
noncompensable evaluation was assigned at that time.  On 
examination by VA in August 1998, forward flexion of the left 
shoulder was to 101 degrees; abduction was to 94 degrees; 
external rotation was to 46 degrees; and internal rotation 
was to 49 degrees.  X-ray studies of the shoulder were 
normal.  The pertinent diagnosis was slight loss of function 
due to pain in the shoulder.  

At his hearing on appeal in October 2000, the veteran 
indicated that he could only lift a limited amount of weight 
over his head.  He stated that he felt tightness, or 
stiffness, in the shoulder 

An examination was conducted by VA in May 2003.  At that 
time, the veteran stated that he had started having pain in 
the left shoulder 15 years earlier.  It was now almost 
constant pain, and worse in the morning.  He took Advil for 
pain, but this caused some abdominal cramps and heartburn.  
On examination, the veteran had mild tenderness over the 
anterior and superior aspects, with no wasting or swelling.  
Internal and external rotation was limited to 30 degrees, 
bilaterally.  He appeared to resist movement due to pain.  He 
could raise both of his arms over his head, but there was 
pain with this movement on the left.  X-ray studies of the 
shoulder were normal.  The impression was history of left 
shoulder pain.  

An examination was conducted by VA in November 2003.  It was 
noted that the veteran was right handed.  Range of motion of 
the left shoulder showed forward flexion to 120 degrees, with 
normal range being 180 degrees.  Abduction was 128 degrees, 
with normal being 180 degrees.  External rotation was to 71 
degrees, with normal being 90 degrees and internal rotation 
was to 68 degrees, with normal range being to 90 degrees.  X-
ray studies were normal.  

For impairment of the clavicle or scapula of a minor 
extremity, a 10 percent evaluation is warranted for malunion, 
without loose movement.  Or the rating should be based on 
impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Code 5203.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran's left shoulder disorder is currently manifested 
by pain and limitation of motion.  The limitation of motion 
demonstrated; however, is not sufficient to warrant a 
compensable evaluation, under the regular schedular criteria.  
Arthritis of the joint has not been shown on X-ray 
evaluation; however, the painful motion exhibited is similar 
to that shown when arthritis is present and the Board finds 
that the left shoulder disorder may be rated analogous 
thereto.  Moreover, the veteran's significant shoulder pain, 
which causes the limitation of motion, should be afforded 
compensation of at least that of the minimum rating for the 
joint.  As such, the Board can finds that a 20 percent rating 
should be assign for the left shoulder disorder.  

Dental Disorder

Service connection for the veteran's dental disorder was 
established by rating decision of the RO in May 1998 at which 
time the current noncompensable evaluation was assigned.  The 
veteran was afforded a dental examination in August 1998 at 
which time the surgical records from his inservice dental 
treatment were reviewed.  It was noted that he had lost teeth 
numbered 10, 11, and 12 shortly after returning from 
operation Desert Storm.  It was not totally clear as to the 
etiology of this disorder and the veteran simply wore a 
removable partial denture until January 1997 when it was 
determined that he would benefit from Branamark implant and 
reconstruction.  A planned bone graft augmentation to the 
area was carried out, but the bone became necrotic and the 
graft was lost.  Examination showed loss of masticatory 
function due to loss of teeth numbered 10, 11, and 12.  The 
veteran was also missing teeth 3 and 13 as well as teeth 1, 
15, 17 and 32.  There was a failed root canal treatment of 
tooth numbered 19 and a periapical abscess of tooth numbered 
28.  Teeth numbered 4, 22 and 30 needed further vitality 
testing.  There was an approximately 1 by 2 cm area of bone 
loss in the region of the anterior maxilla where teeth 10, 
11, and 12 were missing.  He also had a bony defect of the 
anterior mandible that was a donor site of the failed 
reconstruction attempt.  The diagnosis was loss of teeth 10, 
11, and 12, due to some unknown bone loss of the area and 
failed attempt at bone graft reconstruction of the anterior 
maxilla.  

At his hearing on appeal in October 2000, the veteran 
indicated that he wore a partial denture that was unstable 
and that he was to receive further dental treatment to 
attempt to alleviate this.  

The veteran underwent VA outpatient dental treatment from 
October 2001 to June 2003.  The treatment was for several 
teeth, but was for primarily tooth numbered 14.  An 
examination was conducted by VA in June 2003.  At that time, 
it was noted that the veteran had undergone a failed 
attempted bone graft that had been subsequently restored by a 
removable partial denture.  On examination, a removable 
partial denture in the maxilla was found.  The underlying 
mucosa was erythematous in areas.  Panoramic radiographs 
revealed malalignment of one or more teeth, with several 
missing teeth on both the maxillary right and left that had 
been replaced.  Several teeth have undergone root canal 
therapy with tooth numbered 19 have an old non-healed scar at 
the medial root tip.  It was further noted that the veteran 
was in a Class 3 anterior occlusion.  The impression was 
several missing teeth replaced by removable partial denture, 
periodontal disease, and failed bone augmentation of the left 
maxilla.  

For loss of teeth, a 10 percent evaluation is warranted where 
all upper anterior teeth, or lower anterior teeth, or all 
upper and lower teeth on one side of are missing.  Where the 
loss of masticatory surface can be replaced by suitable 
prosthesis, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  

For slight displacement of the maxilla, with malunion or 
nonunion, a noncompensable evaluation is warranted.  Moderate 
displacement warrants a 10 percent rating.  
38 C.F.R. § 4.150, Diagnostic Code 9916.  

Review of the record shows that the veteran is missing teeth 
numbered 10, 11, and 12 due to the failed bone graft.  For a 
compensable rating for missing teeth all upper or lower 
anterior teeth or all teeth on one side must be shown to be 
missing and not replaceable with suitable prosthesis.  Not 
only has the veteran not lost the requisite number of teeth 
for a 10 percent rating, but the teeth have been shown to be 
replaced with a removable prosthesis.  Neither has any 
displacement due to malunion of the maxilla been 
demonstrated.  As such a compensable evaluation is not 
warranted.  


ORDER

A rating of 10 percent for a left knee disorder was warranted 
prior to May 17, 2003, with a 30 percent rating warranted 
thereafter.  The benefit sought on appeal is granted to this 
extent subject to the controlling regulations governing the 
payment of monetary benefits.  

An 20 percent rating for the residuals of a left shoulder 
strain is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

An increased rating for status post reconstruction of the 
left anterior maxillary alveolus, with autogenous bone graft 
is denied.  


REMAND

Subsequent to transfer of the veteran's claims file to the 
Board, the veteran submitted evidence showing treatment of 
his service-connected foot disorder.  The RO has not had the 
opportunity to review these records, and the veteran has not 
waived RO consideration.  This must be accomplished.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The RO should readjudicate the veteran's 
claim for an increased evaluation for 
plantar fasciitis and should adjudicate 
the issue of entitlement to the propriety 
of the rating assigned for the veteran's 
service-connected right knee disorder.  
If the determinations remain unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC 
prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



